DETAILED ACTION
Response to Amendment
Due to the amendment to claim 1 filed on 05/26/2022, the moving mechanism has sufficient structure cited in the claim to withdraw the 35 U.S.C. 112 (f) interpretation.
The amendment filed on 05/26/2022 has placed the application in condition for allowance.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re Claim 1:
The closest prior art of record, Kim (US 20150247966 A1; described in the Office Action filed on 04/21/2022) fails to disclose or suggest the combined structure and functionality of the moving mechanism configured to cause the light guide plate unit to reciprocate in the depth direction to cause the light incident surface of any one light guide plate in the plurality of light guide plates to be opposed to the light projecting unit as set forth in the claim. The examiner notes that the reason for allowance of amended claim 1 corrects the typographical error in the indicated allowable subject matter of claim 1 in the  Office Action filed on 04/21/2022.
Re Claim 2-9:
The claims are allowed due to their dependence on base claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875